Mr. Justice Gordon
delivered the opinion of the court,
In this case there was a view of the road or street which is the *411subject of controversy, on which there was a favorable report, and an assessment of damages in favor of George Blymyer of $833. A re-view was granted, on which there was a report unfavorable to the proposed way or street; and finally, on a re-re-view, the report was favorable to the road as first reported and located by the original view, and damages were found in favor of George Blymyer in the sum of $350. The court confirmed the first report, including the assessment of damages. This was wrong. The discretion of the court did not extend to a choice between the damages assessed by the first and last sets of viewers. The approval should have embraced the damages last assessed: Road in Bensalem Township, 2 Wright 368.
The order of the Court of Quarter Sessions is reversed, and the record is remitted with a procedendo.